Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kamiyama et al (US Pub. No. 2006/0165363) teaches a semiconductor optical amplifier (see paragraph [0055]).
Utaka et al (US Patent No. 4,897,845) teaches a semiconductor optical amplifier (see col. 2, lines 19-20). 
However, none of the prior art cited alone or in combination provides the motivation to teach: 
a light source part that is formed on a substrate, the substrate including a substrate surface; and 
an optical amplification part that amplifies propagation light propagating in a predetermined direction from the light source part and that emits the propagation light amplified in an emission direction intersecting with the substrate surface, 
the optical amplification part including a conductive region extending in the predetermined direction from the light source part along the substrate surface and a non-conductive region formed on a periphery of the conductive region, the conductive region including a reflection part that reflects the propagation light in a direction intersecting with the predetermined direction when viewed from a direction vertical to the substrate surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Toda (US Patent No. 4,942,366) is cited to show amplifier device with coupled surface emitting grating to reflect optical signal (see Fig. 1).
Lee (US Patent No. 9,793,676) is cited to show solid-state optical amplifier.
Arimoto (US Pub. No. 2008/0198888) is cited to show semiconductor laser apparatus and optical amplifier apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637